Citation Nr: 1024930	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-37 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1976.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board in his December 2006 
substantive appeal.  However, the Veteran later withdrew his 
request in subsequent correspondence dated May 2007.  See 
38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  Service records show that the Veteran has qualifying service 
in the Republic of Vietnam. 

2.  The Veteran's currently diagnosed peripheral neuropathy is 
not presumed to be associated with herbicide exposure as 
enumerated under 38 C.F.R. § 3.309(e).  

3.  The competent evidence of record shows that the Veteran's 
current peripheral neuropathy was incurred in military service. 


CONCLUSION OF LAW

Peripheral Neuropathy was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous Board Remand

In December 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to schedule the Veteran for a VA examination in 
order to determine the etiology of the Veteran's peripheral 
neuropathy.  A remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure compliance.  
However, only substantial compliance, not strict compliance, is 
necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA 
afforded the Veteran with an adequate medical examination in 
January 2010.  Based on the foregoing, the Board finds that the 
AMC substantially complied with the December 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim, 
the Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends that he developed his peripheral neuropathy 
in service or due to exposure to herbicide agents (i.e., Agent 
Orange) during his service in the Republic of Vietnam.  The 
medical evidence of record indicates that he was formally 
diagnosed with peripheral neuropathy in July 2002 and has 
received treatment for the disorder since that time.   

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, the 
Veteran must show (1) that he served in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on May 7, 
1975; (2) that he currently suffers from a disease associated 
with exposure to certain herbicide agents enumerated under 
§ 3.309(e); and (3) that the current disease process manifested 
to a degree of 10 percent or more within the specified time 
period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  

The Veteran's service records show that he has the requisite type 
of service in the Republic of Vietnam as defined by 38 C.F.R. 
§ 3.307(a)(6)(iii), and, therefore, he is presumed to have been 
exposed to an herbicide agent, Agent Orange, during service in 
the absence of affirmative evidence to the contrary.  To be 
sure, the record contains temporary duty orders showing that the 
Veteran served in Vung Tau, Tan Son Nhut, and Cam Ranh Bay for 
periods ranging from February 1966 to October 1969.  The medical 
evidence of record additionally shows that the Veteran is 
currently diagnosed with sensory and axonal peripheral 
neuropathy.  Nevertheless, the Veteran is not entitled to 
presumptive service connection based on herbicide exposure 
because acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent of more within a year after 
the last date on which the Veteran was exposed to an herbicide 
agent in order for the presumption to be applicable.   38 C.F.R. 
§ 3.307(a)(ii).  As the Veteran is not diagnosed with acute or 
subacute peripheral neuropathy, the presumption does not apply to 
his claim.  See 38 C.F.R. § 3.309(e); McCartt v. West, 12 Vet. 
App. 164, 168-169 (1999).

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6), he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303.  
The United States Court of Appeals for the Federal Circuit has 
held that when a claimed disorder is not included as a 
presumptive disorder, the claimant may nevertheless establish 
direct service connection by evidence demonstrating that the 
disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042-1043 (Fed. Cir. 1994).

As discussed above, in order for the Board to grant a Veteran 
service connection, the evidence of record must show a current 
disability or disease, an injury or diagnosis in service, and a 
relationship or nexus between the current disability or disease 
and the injury or diagnosis in service.  

The medical evidence of record does in fact show that the 
Veteran's peripheral neuropathy is related to his period of 
active military service.  Although the service treatment records 
are absent of any complaints, findings, or treatment for 
peripheral neuropathy, the Board does note that exposure to Agent 
Orange is conceded.  Furthermore, as noted above, the Veteran is 
currently diagnosed with this disorder, and, even though he is 
not entitled to presumptive service connection based on herbicide 
exposure, the record contains a medical opinion linking his 
currently diagnosed disorder to his active military service.  

That opinion came in January 2010, when the Veteran presented for 
a compensation and pension examination at the Columbia VA medical 
center.  At this examination, the Veteran described his symptoms 
as numbness, parathesias, impaired coordination, and tingling.  
He stated that he would stumble and was unsure of the location of 
his feet relative to the ground.  The examiner cited April 2006 
motor nerve conduction velocity and sensory nerve conduction 
studies, as well as a diagnosis of moderate to severe axonal 
motor and sensory peripheral neuropathy, before diagnosing the 
Veteran with peripheral neuropathy himself.  He then stated that, 
in his medical opinion, it is as likely as that the Veteran's 
current peripheral neuropathy is related to his period of 
service.  In support of his opinion, the examiner noted that 
there is substantial empirical evidence that exposure to Agent 
Orange can cause peripheral neuropathy even if there is not an 
early and transient manifestation of the disorder.  The examiner 
also cited several studies as a basis for this statement.  The 
Board finds this examination adequate and affords the examiner's 
opinion great probative value.  

Because the record does not contain a competent medical opinion 
to the contrary, the Board further finds that the preponderance 
of the evidence does not weigh against the Veteran's claim.  
Therefore, service connection for peripheral neuropathy is 
warranted, and the Veteran's appeal is granted.





ORDER

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to exposure to herbicides, is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


